Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific polypeptide as SEQ ID NO: 5); Species B (i.e., a single and specific dosage form as lotion); Species C (i.e., a single and specific skin hydrating agent as glycerin); Species D (i.e., a single and specific emollient as plant oils); Species E (i.e., a single and specific vitamin as niacinamide); and Species F (i.e., a single and specific use as reducing an effect of cellular senescence on the skin assessed by senescence associated beta-galactosidase activity level) in the reply filed on May 23, 2022, is acknowledged.
Regarding election of Species A, the Examiner would like to note that species amino acid sequences that contain a sub-genus amino acid sequence (e.g., SEQ ID NO: 7 contains elected SEQ ID NO: 5) are not elected.  Species election requires election of a single and specific polypeptide.  See MPEP 803.02 and 821.02.  As such, election of an amino acid sequence that is a fragment of larger sequences do not constitute election of the larger sequences in which the elected sequence is a fragment of.  Thus, instant claims 2-4 and 23 and all claims dependent upon these claims are withdrawn from consideration.  
It is further noted that although claim 24 is drawn to an amino acid sequence of SEQ ID NO: 5, claim 24 is dependent upon claim 23, which requires the amino acid sequence to be one of SEQ ID NOs: 1-4.  As such, if the claim upon which claim 24 is dependent upon is withdrawn, then any claim dependent upon a withdrawn claim is also withdrawn. 

Status of Claims
Claims 1-85 were originally filed on July 22, 2020. 
The amendment received on November 2, 2020, canceled claims 7, 9-10, 13, 17, 28, 31-32, 37, 39-40, 43, 47, and 53-85; and amended claims 3-5, 8, 11-12, 14-16, 18-23, 25-26, 34-35, 38, 41-42, 44-46, and 48-52.  The amendment received on May 23, 2022, canceled claims 27, 29-30, and 33; and amended claim 23.  The amendment received on August 1, 2022, amended claims 1, 4, 34, and 52.
Claims 1-6, 8, 11-12, 14-16, 18-26, 34-36, 38, 41-42, 44-46, and 48-52 are currently pending and claims 1, 4-6, 8, 11-12, 14-16, and 21-22 are under consideration as claims 2-3, 18-20, 23-26, 34-36, 38, 41-42, 44-46, and 48-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/877,164 filed July 22, 2019.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on January 21, 2021; February 18, 2021; September 7, 2021; May 23, 2022; and May 26, 2022, are being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring a 2mer of SEQ ID NO: 5 (i.e., any dipeptide such as LK, KG, or GI).  However, the polypeptide has a upper limit length of 100 amino acids.  Thus, the scope of claim 1 is analogous to “comprising a sequence of SEQ ID NO: 1” above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 11-12, 14-16, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention’); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed’).
With regard to the recited genus of peptide antigens the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it’.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added).  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
	In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for analogs of the amino acid sequence of LKGI (SEQ ID NO: 5).  However, the specification does not provide adequate written description of the claimed genus of analogs.  Specifically, Applicant fails to disclose any specific analogs of SEQ ID NO: 5.  It is noted that the instant specification defines an analog as referring to a composition that retains the same structure or function as a polypeptide (See instant specification, paragraph [0059]).  As such, what constitutes an analog of SEQ ID NO: 5 is not limited by structure, but rather encompasses any moiety that functions as the polypeptide, i.e., treatment of skin by reducing an effect of cellular senescence on the skin.  Indeed, the instant specification teaches examples of analogs include mimetics or peptidomimetics, peptides, small and large organic or inorganic compounds, as well as derivatives and variants of a polypeptide, i.e., SEQ ID NO: 5 in this case (See instant specification, paragraph [0059]).  Thus, the scope of claims 1, 4-6, 8, 11-12, 14-16, and 21-22 encompass analogs of SEQ ID NO: 5 where the analogs do not require a common or required core structure or sequence necessary for the analog to function as SEQ ID NO: 5.  
The written description requirement may be met by provided a representative number of species of the genus and/or in light of the state of the art.  With regard to the state of the art, analogs of SEQ ID NO: 5 are not known.  Although isolated polypeptides comprising the amino acid sequence of SEQ ID NO: 5 are known in the art, e.g., UniProt Database, Accession No. Q9JLA7, discloses an amino acid sequence of fibroblast growth factor homologous factor 3 isoform 1B from mouse where residues 9-12 are 100% identical with instant SEQ ID NO: 5 (See UniProt reference at pg. 1); and Lee et al. US Publication No. 2011/0070296 A1 published on March 24, 2011, disclosing a composition comprising an isolated polypeptide having the amino acid sequence of SEQ ID NO: 40 where residues 5-8 are 100% identical to instant SEQ ID NO: 5 (See Lee specification, paragraph [0028]; Table 1), analogs of these isolated polypeptides are not known in the art.  Therefore, the state of the art does not support that the written description requirement is met. 
As stated supra, the instant specification fails to teach any specific examples of analogs of SEQ ID NO: 5.  However, the broad examples of analogs discussed supra are further discussed.  For example, derivatives and variants refer to polypeptides that differ from the naturally occurring polypeptides (e.g., SEQ ID NO: 5) by one or more amino acid deletions, additions, substitutions, or side-chain modifications (See instant specification, paragraph [0059]).  As such, the instant specification fails to provide a representative number of species that demonstrate a necessary core structure and/or sequence that each analog must have in order to function as the isolated polypeptide, i.e., treatment of skin by reducing an effect of cellular senescence on the skin.  Thus, the scope of the instantly claimed analog encompasses any moiety including any peptide, peptidomimetic, mimetic, small or large chemical molecules without indicating a necessary core structure or sequence that is necessary for the analog to function as the isolated polypeptide.  
Therefore, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed all of the recited compounds.  At best, it simply indicates that one should test an infinite number of peptides to see if the compounds can illicit an immunogenic response.  In this connection, the specification contains no structural or specific functional characteristics of peptide antigens besides those compounds instantly disclosed.  See In re ‘318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).  
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.” (citations omitted)).  
	Accordingly, the specification lacks adequate written description for the recited analogs.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites the limitation "the effect of aging" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
It is noted that cellular senescence and aging are not interchangeable as evidenced by the Cell Signaling Technology reference (See “What is Senescence?”, Cell Signaling Technology, available online at www.cellsignal.com/science-resources/overview-of-cellular-senescence, 15 pages (accessed on 8/16/22) at pg. 1, last paragraph).  Thus, an effect of cellular senescence is not the same as an effect of aging.
	Please note that the Examiner is interpreting the scope of claim 22 such that the effect of cellular senescence is assessed by at least one of senescence associated beta-galactosidase activity level,… in order to advance prosecution. 

Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitation in claim 6, “the excipient is configured for topical application,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is noted that instant claim 6 does not expressly recite sufficient structure, material or acts for achieving the specified function (i.e., topical application) as necessary as in prong three of the three-prong test below.  Although the instant specification teaches examples of excipients such as antiadherents, binders, coatings, colors, disintegrants, etc., and specific excipients such as phosphate, citrate, sodium chloride, mannitol, etc. (See instant specification, paragraph [0102]-[0103]), the instant specification fails to provide an association between the structure of one or more of these excipients and the function claimed (i.e., topical application).   Thus, there is no clear linkage between he structure, material, or acts and the function to satisfy prong three of the three prong test.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Please note that the Examiner is interpreting that the composition is formulated with an excipient for topical application in order to advance prosecution.  Additionally, please note that claim 7 is rejected because it is dependent upon a rejected claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more. Claim 1 recites a composition for treatment of skin comprising an isolated, synthetic, or recombinant polypeptide comprising an amino acid sequence of LKGI (SEQ ID NO: 5) wherein the polypeptide comprises no more than 100 amino acids.  Please see the “Sequence Interpretation” section above for the scope of claim 1.  Briefly, the scope of the amino acid sequence requires any dipeptide of LKGI but the peptide can be part of a larger sequence with any N- and/or C-terminal additions where the larger sequence is limited to 100 amino acids or less.  Claim 4 is directed to where the isolated, synthetic, or recombinant polypeptide comprises at least 10 amino acids, 15 amino acids, or 20 amino acids.  Claim 5 is directed to where the composition further comprises a therapeutic, nutraceutical, or cosmetic excipient.  Claim 6 is directed where the excipient is configured for topical application (Please see 112(f) rejection supra for interpretation).  Claim 11 is directed to where the composition comprises at least one skin hydrating agent such as hyaluronic acid and hyaluronic acid derivatives.  Claim 12 is directed to where the composition comprises at least one emollient such as fatty acids, triglycerides, glycolipids, and phospholipids.  Thus, the claimed invention is directed to a product or composition of matter, which is one of the statutory categories of invention.
A UniProt reference discloses an amino acid sequence of fibroblast growth factor homologous factor 3 isoform 1B from mouse where residues 9-12 are 100% identical with elected SEQ ID NO: 5 (See UniProt Database, Accession No. Q9JLA7, 1 page (2000) at pg. 1) (hereinafter the “UniProt reference”) thereby constituting a polypeptide comprising an amino acid sequence of LKGI that is no more than 100 amino acids in length as claimed in instant claim 1.  Notably, the Court in Myriad noted that not all differences rise to the level of marked differences, e.g., merely isolating a nucleic acid changes its structure (by breaking bonds) but that change does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart.  See Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117-2119 (2013).  Thus, the polypeptide of claims 1 and 4 cannot render the polypeptide markedly different from its naturally occurring counterpart because it conveys the same genetic information without evidence to the contrary.  Moreover, when the composition further comprises a therapeutic, nutraceutical or cosmetic excipient, the excipient encompasses natural excipients such as water.  As such, the therapeutic, nutraceutical or cosmetic excipient encompasses a naturally occurring excipient, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  
Furthermore, del Marmol et al. demonstrates that mice utilize hyaluronan (HA) in resisting cancer development (See del Marmol et al., Scientific Rep. 11:21 pages (2021) at abstract).  As such, when the composition further comprises hyaluronic acid as a skin hydrating agent, the agent encompasses a natural skin hydrating agent in mice.  Plus, the Lusis laboratory reference teaches assays that examine triglyceride levels based upon chemical reactions including hydrolysis of fatty acids, and examining chemical hydrolysis of fatty acids from other glycerolipids such as phospholipids in mice (See Lusis laboratory, “Analysis of mouse plasma lipids, lipoproteins and apolipoproteins”, available online at https://lusis.genetics.ucla.edu/protocols/mouse_lipid_analysis, 20 pages (accessed on 8/16/22) at pg. 7, 2nd paragraph).  As such, the Lusis laboratory reference demonstrates that mice also have fatty acids, triglycerides, glycolipids, and phospholipids naturally.  Thus, when the composition further comprises hyaluronic acid as a skin hydrating agent and/or fatty acids, triglycerides, glycolipids, or phospholipids as an emollient, the composition comprises agents that naturally occur in mice.  Therefore, the composition comprises agents that are not markedly different from their naturally occurring counterpart because it conveys the same genetic information.  Accordingly, the claimed invention is directed to judicial exceptions. 
These judicial exceptions are not integrated into a practical application.  Although claim 1 is directed to where the composition is for treatment of skin and claim 6 is directed to where the excipient is configured for topical application, such recitations do not add a meaningful limitation as they are recited at such a high level of generality without any limitation as to the practical application of the composition and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  Furthermore, although claim 11 is directed to where hyaluronic acid functions as a skin hydrating agent and claim 12 is directed to where fatty acids, triglycerides, glycolipids, and phospholipids function as emollients, such recitations do not add a meaningful limitation as they are inherent functional properties of these agents that occur naturally.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed composition including the polypeptide, the excipient, hyaluronic acid as a skin hydrating agent, and/or fatty acids, triglycerides, glycolipids, and phospholipids as emollients does not require a modification that is significantly more than the naturally occurring products in order to result in markedly different compositional components.  
Accordingly, it is the Examiner’s position that the claimed composition is directed to a “product of nature” exception without significantly more because it does not exhibit markedly different characteristics from the naturally occurring counterparts in the natural state.  Thus, the claims 1, 4-6, and 11-12 encompass patent ineligible subject matter.   However, the Examiner would like to point out that claims 8, 14-16, and 21-22 are directed to patent eligible subject matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Database, Accession No. Q9JLA7, 1 page (2000).
For claims 1 and 4, with respect to a composition comprising an isolated, synthetic, or recombinant polypeptide comprising an amino acid sequence of LKGI (SEQ ID NO: 5) wherein the polypeptide comprises no more than 100 amino acids as recited in instant claim 1; and with respect to where the isolated, synthetic, or recombinant polypeptide comprises at least 10 amino acids as recited in instant claim 4:
The UniProt reference discloses the amino acid sequence of fibroblast growth factor homologous factor 3 isoform 1B from mouse where residues 9-12 are 100% identical with elected SEQ ID NO: 5 (See UniProt reference, pg. 1).  It is noted that the amino acid sequence is 17 amino acids in length thereby constituting where the polypeptide comprises at least 10 amino acids as recited in instant claim 4 and no more than 100 amino acids as recited in instant claim 1.  Moreover, it is noted that the instantly claimed composition only requires a single component, i.e., the polypeptide.  As such, since the UniProt reference discloses the polypeptide of claim 1, it would then follow that the UniProt reference also discloses a composition comprising the polypeptide as recited in instant claim 1. 
	Furthermore, it is noted that the instant specification defines “isolated” as meaning altered from its natural state, i.e., if it occurs in nature, it has been changed or removed from its original environment or both (See instant specification, paragraph [0060]).  Given that the fibroblast growth factor homologous factor 3 isoform 1B from mouse has been altered from its natural state by being removed from its original environment, the amino acid sequence disclosed by the UniProt reference constitutes an isolated polypeptide as recited in instant claim 1.  Therefore, the disclosure of the UniProt reference satisfies the claim limitations as recited in instant claims 1 and 4. 

	For claims 1 and 21-22, with respect to where the composition is for treatment of skin as recited in instant claim 1; with respect to where the treatment of skin with the composition reduces an effect of cellular senescence on the skin as recited in instant claim 21; and with respect to where the effect of cellular senescence is assessed by at least one of senescence associated beta-galactosidase activity level as recited in instant claim 22:
	Pursuant under MPEP 2111.02(II):
statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. (emphasis added).

As such, a composition (i.e., comprising SEQ ID NO: 5 in this case) is intended for use in the treatment of skin wherein the treatment of skin is the reduction of an effect of cellular senescence on the skin by assessing senescence associated with beta-galactosidase activity level.  Thus, the claimed composition treating skin is the intended use of the composition.  Although the UniProt reference does not disclose any use of the amino acid sequence, since the use of treating skin does not impart a structural limitation on the claimed composition, the composition is capable of performing the claimed intended use, i.e., treatment of skin wherein the treatment of skin is the reduction of an effect of cellular senescence on the skin by assessing senescence associated with beta-galactosidase activity level.  Thus, the disclosure of the UniProt reference satisfies the claim limitations as recited in instant claims 1 and 21-22.

	Accordingly, the UniProt reference anticipates instant claims 1, 4, and 21-22. 

Claims 1, 4, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US Publication No. 2011/0070296 A1 published on March 24, 2011.
For claims 1 and 4, with respect to a composition comprising an isolated, synthetic, or recombinant polypeptide comprising an amino acid sequence of LKGI (SEQ ID NO: 5) wherein the polypeptide comprises no more than 100 amino acids as recited in instant claim 1; and with respect to where the isolated, synthetic, or recombinant polypeptide comprises at least 10 amino acids as recited in instant claim 4:
	Lee et al. discloses SEQ ID NO: 40 having the amino acid sequence: NDPFLKGIPE DKNPFKEKGG CLIS (See Lee specification, paragraph [0028]; Table 1).  Residues 5-8 of Lee’s SEQ ID NO: 40 is 100% identical to instant SEQ ID NO: 5 and has a total length of 24 amino acids.  It is noted that the instantly claimed composition only requires a single component, i.e., the polypeptide.  As such, since Lee et al. discloses the polypeptide of claim 1, it would then follow that Lee et al. also discloses a composition comprising the polypeptide as recited in instant claim 1.  Thus, the disclosure of Lee et al. satisfies the claim limitations as recited in instant claims 1 and 4.  

For claims 1 and 21-22, with respect to where the composition is for treatment of skin as recited in instant claim 1; with respect to where the treatment of skin with the composition reduces an effect of cellular senescence on the skin as recited in instant claim 21; and with respect to where the effect of cellular senescence is assessed by at least one of senescence associated beta-galactosidase activity level as recited in instant claim 22:
	Pursuant under MPEP 2111.02(II):
statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. (emphasis added).

As such, a composition (i.e., comprising SEQ ID NO: 5 in this case) is intended for use in the treatment of skin wherein the treatment of skin is the reduction of an effect of cellular senescence on the skin by assessing senescence associated with beta-galactosidase activity level.  Thus, the claimed composition treating skin is the intended use of the composition.  Although Lee et al. teaches that the polypeptide is useful to treat skin (See Lee specification, paragraph [0004]), such teaching is unnecessary because the use of treating skin does not impart a structural limitation on the claimed composition.  As such, the composition is capable of performing the claimed intended use, i.e., treatment of skin wherein the treatment of skin is the reduction of an effect of cellular senescence on the skin by assessing senescence associated with beta-galactosidase activity level.  Thus, the disclosure of Lee et al. satisfies the claim limitations as recited in instant claims 1 and 21-22.

	Accordingly, the UniProt reference anticipates instant claims 1, 4, and 21-22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 5-6, 8, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Publication No. 2011/0070296 A1 published on March 24, 2011, as applied to claim 1 above, and as applied to claims 5-6, 8, 11-12, 14, and 16, alone or as evidenced by, CAS Database, Registry Number 56-81-5, 3 pages (accessed on 8/17/22), and “Clove Oil: Discover About the Astonishing Wellness Benefits of this Essential Emollient – Infographic,” available online at www.netmeds.com/health-library/post/clove-oil-discover-about-the-astonishing-wellness-benefits-of-this-essential-emollient-infographic#:~:text=Introduction-,Clove%20Oil%3A%20Discover%20About%20The%20Astonishing%20Wellness,of%20This%20Essential%20Emollient%20%2D%20Infographic&text=Clove%20or%20Laung%20oil%20is,for%20its%20indispensable%20healing%20benefits, 2 pages (2021).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of claim 1 above. 

	For claims 5-6 and 8, with respect to where the composition further comprising a therapeutic, nutraceutical or cosmetic excipient as recited in instant claim 5; with respect to where the excipient is configured for topical application as recited in instant claim 6; and with respect to where the composition is a lotion as recited in instant claim 8:
	Lee et al. teaches a composition comprising an isolated peptide having a lipidated cysteine residue and a carrier suitable for topical administration, and thus, are said to be cosmetically, pharmaceutically or dermatologically acceptable (See Lee specification, paragraph [0003], [0013], [0046]).  Topical administration is meant to include direct or indirect application to a keratinous substrate such as skin, hair or scalp or to mucosa (See Lee specification, paragraph [0003], [0048]-[0049]).  Lee et al. also teaches that the carrier is aqueous-based and in the form of an emulsion such as a gel or lotion (See Lee specification, paragraph [0011], [0052], [0055]).  The composition can be a pharmaceutical composition, which is used to prevent, reduce intensity, cure or otherwise treat a target condition or disease (See Lee specification, paragraph [0023]).  Alternatively, Lee et al. teaches that the composition can be a cosmetic composition (See Lee specification, paragraph [0025], [0050]).  One of the isolated peptides included in the composition is SEQ ID NO: 40, which as discussed supra for claim 1, constitutes an isolated polypeptide comprising instant SEQ ID NO: 5 (See Lee specification, paragraph [0026]-[0028]; Table 1).  Therefore, the teachings of Lee et al. suggest that the composition comprising SEQ ID NO: 40 further comprises a carrier (note: same as excipient) where the carrier is a therapeutic or cosmetic carrier as recited in instant claim 5 and where the excipient is configured for topical administration as recited in instant claim 6 such as being in the form of a lotion as recited in instant claim 8.  

	For claim 11, with respect to where the composition comprises as least one skin hydrating agent such as glycerin:
	As discussed supra for claim 5, Lee et al. teaches a composition comprising an isolated peptide having a lipidated cysteine residue and a carrier suitable for topical administration, and thus, are said to be cosmetically, pharmaceutically or dermatologically acceptable (See Lee specification, paragraph [0003], [0013], [0046]).  Topical preparations using lipidated peptides and carriers can be readily prepared using technology which is known in the art (See Lee specification, paragraph [0057]).  Non-limiting examples of carriers include moisturizing agents or hemectants, pH adjusting agents, a deodorant agent, fragrances, hair conditioning agents, chelating agents, preservatives, emulsifiers or surfactants, thickeners, solubilizing agents, penetration enhancers, anti-irritants and colorants (See Lee specification, paragraph [0058]).  A moisturizing agent is a substance that adds or restores moisture to the skin thereby constituting a skin hydrating agent as recited in instant claim 11.  Examples of moisturizing agents include allantoin, glycerol, and hyaluronic acid (See Lee specification, paragraph [0059]).  As evidenced by the CAS reference, glycerol is also called glycerin.  As such, Lee et al. teaches that glycerin can be added to the composition as a moisturizing agent in order to add or restore moisture to skin once the composition is applied topically.  Therefore, the teachings of Lee et al. suggest where the composition comprises glycerin as a skin hydrating agent as recited in instant claim 11.

	For claim 12, with respect to where the composition comprises at least one emollient such as plant oils:
	As discussed supra for claim 5, Lee et al. teaches a composition comprising an isolated peptide having a lipidated cysteine residue and a carrier suitable for topical administration, and thus, are said to be cosmetically, pharmaceutically or dermatologically acceptable (See Lee specification, paragraph [0003], [0013], [0046]).  Topical preparations using lipidated peptides and carriers can be readily prepared using technology which is known in the art (See Lee specification, paragraph [0057]).  Additional active ingredients to include in the composition include an emollient (See Lee specification, paragraph [0087]).  An emollient is generally bland, fatty or oleaginous materials that increase the tissue moisture content thereby rendering the skin softer and more pliable (See Lee specification, paragraph [0091]).  Examples of emollients include mineral oil, petrolatum, glycerin, and isopropyl myristate (See Lee specification, paragraph [0091]).  
Furthermore, the composition can comprise fragrances such as clove oil (See Lee specification, paragraph [0063]).  Although Lee et al. does not teach that clove oil functions as an emollient, as evidenced by the Netmeds.com reference, clove oil is an emollient (See the Netmeds.com reference, pg. 1).  As such, the inclusion of clove oil, which is a plant oil, necessarily constitutes where the composition comprises a plant oil as an emollient because a species (i.e., clove oil) necessarily reads on a claimed genus (i.e., plant oil) where such genus exhibits the function of an emollient.  Thus, the claiming of a new use, new function or unknown property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, Lee et al. teaches that an emollient can be added to the composition where the emollient is mineral oil, petrolatum, glycerin, or isopropyl myristate (i.e., a species of myristate), but also teaches that the composition comprises clove oil as a fragrance whereby clove oil necessarily constitutes a plant oil.  Thus, the teachings of Lee et al. suggest where the composition comprises at least one emollient such as plant oils, mineral oil, petrolatum, a myristate, or glycerin as recited in instant claim 12. 

	For claim 14, with respect to where the composition comprises at least one vitamin such as vitamin E:
	As discussed supra for claim 5, Lee et al. teaches a composition comprising an isolated peptide having a lipidated cysteine residue and a carrier suitable for topical administration, and thus, are said to be cosmetically, pharmaceutically or dermatologically acceptable (See Lee specification, paragraph [0003], [0013], [0046]).  Topical preparations using lipidated peptides and carriers can be readily prepared using technology which is known in the art (See Lee specification, paragraph [0057]).  Additional active ingredients to include in the composition include a vitamin (See Lee specification, paragraph [0087]).  Vitamins refer to any various organic substances essential in minute quantities to the nutrition of most animals (See Lee specification, paragraph [0109]).  Examples of vitamins include vitamin A, vitamin C, vitamin E, and vitamin B3 (niacinamide and its derivatives) (See Lee specification, paragraph [0109]).  Thus, the teachings of Lee et al. suggest where the composition comprises a vitamin such as niacinamide as recited in instant claim 14.

	For claim 15, with respect to where the composition comprises an effective amount of the isolated polypeptide of about 500 nM to about 500 µM:
	Lee et al. teaches that the peptides are present in topical compositions in concentrations generally ranging from 0.01% to about 10% (w/v) of the topical composition (See Lee specification, paragraph [0011], [0051]).  Such amounts are considered “effective” for purposes of the uses of the compositions described (See Lee specification, paragraph [0051]).  In Example 4, Lee et al. teaches that a lipidated peptide is formulated as a topical serum by mixing a peptide (50 g, 5% (w/v)), sodium hyaluronate (6250 mg, 0.625% (w/v)), chondroitin-6-sulfate sodium salt (6250 mg, 0.625% (w/v)), pantothenol (312.5 mg, 0.03125% (w/v)), Lubragel MS (1875 mg, 0.1875% (w/v)), and glycerol (1875 mg, 0.1875% (w/v)), all in 1 L of deionized water (See Lee specification, paragraph [0147]).  As such, the concentration of the peptide is 50 g/L, the mass of the peptide is 50 g and the volume of solution is 1 L thereby equating to 5% (w/v).  When the peptide is Lee’s SEQ ID NO: 40, the molar mass of the peptide is about 2647 g/mol (without including the lipid component).  As such, the molarity of the peptide is about 18.89 mM (i.e., 50 g / 2647 g) or 18,889.3 µM in Example 4.  However, the (w/v) of the peptide ranges from 0.01% to 10% (w/v).  As such, assuming the volume remains 1 L of deionized water and the (w/v) of the peptide is 0.01%, the mass of the peptide is 0.1 g.  Given that the molar mass of the peptide is about 2647 g/mol, the concentration would be 37778.6 nM or 37.78 µM.  When the (w/v) of the peptide is 10%, the mass of the peptide would be 100 g.  As such, the concentration would be 37,778.6 µM or 37,778,617 nM.  Thus, the concentration range of Lee’s SEQ ID NO: 40 (without the lipid component) when the (w/v) is from 0.01% to 10% ranges from 37,778.6 nM to 37,778,617 nM when the volume is 1 L of deionized water.  Therefore, when the peptide is Lee’s SEQ ID NO: 40, which as discussed supra for claim 1, reads on the instantly claimed isolated polypeptide, the effective amount is a concentration that lies within the instantly claimed concentration range of about 500 nM to about 500 µM (i.e., about 500 nM to about 500,000 nM) as recited in instant claim 15.  Additionally and/or alternatively, an ordinary skilled artisan would routinely optimize the concentration of the polypeptide needed to treat skin as further articulated below. 

	For claim 16, with respect to where the composition comprises an effective amount of the isolated polypeptide of about 0.001% to about 5% (w/w):
	As discussed supra for claim 15, Lee et al. teaches that the peptides are present in topical compositions in concentrations generally ranging from 0.01% to about 10% (w/v) of the topical composition (See Lee specification, paragraph [0011], [0051]).  Such amounts are considered “effective” for purposes of the uses of the compositions described (See Lee specification, paragraph [0051]).  In Example 4, Lee et al. teaches that a lipidated peptide is formulated as a topical serum by mixing a peptide (50 g, 5% (w/v)), sodium hyaluronate (6250 mg, 0.625% (w/v)), chondroitin-6-sulfate sodium salt (6250 mg, 0.625% (w/v)), pantothenol (312.5 mg, 0.03125% (w/v)), Lubragel MS (1875 mg, 0.1875% (w/v)), and glycerol (1875 mg, 0.1875% (w/v)), all in 1 L of deionized water (See Lee specification, paragraph [0147]).  As such, the total weight of the composition is 16612.5 mg where the weight percentage of the peptide based on the total weight is about 3.00% (w/w).  As such, Lee et al. teaches an effective amount of the isolated polypeptide to treat skin where the concentration when calculated in (w/w) overlaps with the instantly claimed weight percentage range as recited in instant claim 16. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Lee et al. does not expressly teach a single embodiment of a composition comprising an isolated polypeptide comprising SEQ ID NO: 5 and a therapeutic or cosmetic excipient configured for topical application as recited in instant claims 5-6 and where the composition is a lotion as recited in instant claim 8.  However, the teachings of Lee et al. cures these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR. 
	Lee et al. does not expressly teach a single embodiment of a composition comprising an isolated polypeptide comprising SEQ ID NO: 5 and glycerin as a skin hydrating agent as recited in instant claim 11.  However, the teachings of Lee et al. cures these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Lee et al. does not expressly teach a single embodiment of a composition comprising an isolated polypeptide comprising SEQ ID NO: 5 and a plant oil as an emollient as recited in instant claim 12.  However, the teachings of Lee et al. cures these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Lee et al. does not expressly teach a single embodiment of a composition comprising an isolated polypeptide comprising SEQ ID NO: 5 and niacinamide as a vitamin as recited in instant claim 14.  However, the teachings of Lee et al. cures these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Lee et al. does not expressly teach where the composition comprises an effective amount of the isolated polypeptide of about 500 nM to about 500 µM as recited in instant claim 15.  However, the concentration range taught by Lee et al. overlaps with the instantly claimed concentration range as further articulated below.  Additionally and/or alternatively, an ordinary skilled artisan would routinely optimize the concentration of the polypeptide needed to treat skin as further articulated below.
Lee et al. does not expressly teach where the composition comprises an effective amount of the isolated polypeptide of about 0.001% to about 5% (w/w) as recited in instant claim 16.  However, the concentration taught by Lee et al. overlaps with the instantly claimed concentration range as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a single embodiment of a composition comprising an isolated polypeptide comprising SEQ ID NO: 5 and a therapeutic or cosmetic excipient configured for topical application as recited in instant claims 5-6 and where the composition is a lotion as recited in instant claim 8, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Lee et al. and formulate a composition comprising an isolated polypeptide comprising instant SEQ ID NO: 5 with an excipient such as an aqueous-based excipient in the form of a lotion for use as a pharmaceutical or cosmetic excipient thereby treating skin.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a composition comprising an isolated polypeptide comprising instant SEQ ID NO: 5 was known to be formulated as a lotion with an aqueous-based excipient for topical application as a pharmaceutical or cosmetic excipient in order to treat skin as taught by Lee et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising an isolated polypeptide comprising instant SEQ ID NO: 5 of Lee et al. was used to treat skin and therefore formulating the composition as a lotion with an aqueous-based excipient as a pharmaceutical or cosmetic excipient would support the treatment of skin by topically applying the composition by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to a single embodiment of a composition comprising an isolated polypeptide comprising SEQ ID NO: 5 and glycerin as a skin hydrating agent as recited in instant claim 11, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Lee et al. and formulate a topical composition comprising an isolated polypeptide comprising instant SEQ ID NO: 5 with glycerin as a skin hydrating agent in order to add or restore moisture to skin thereby applying the topical composition to skin to treat skin.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because skin hydrating agents such as glycerin were known to add or restore moisture to skin as taught by Lee et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising an isolated polypeptide comprising instant SEQ ID NO: 5 of Lee et al. was used to treat skin and therefore formulating the composition with glycerin as a skin hydrating agent would support the treatment of skin by adding or restoring moisture to the skin by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to a single embodiment of a composition comprising an isolated polypeptide comprising SEQ ID NO: 5 and a plant oil as an emollient as recited in instant claim 12, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Lee et al. and formulate a topical composition comprising an isolated polypeptide comprising instant SEQ ID NO: 5 with clove oil as a fragrance and necessarily as an emollient in order to increase the tissue moisture content thereby rendering the skin softer and more pliable and thereby applying the topical composition to skin to treat skin.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because emollients were known to increase the tissue moisture content thereby rendering the skin softer and more pliable as taught by Lee et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising an isolated polypeptide comprising instant SEQ ID NO: 5 of Lee et al. was used to treat skin and therefore formulating the composition with clove oil as a fragrance and necessarily an emollient would support the treatment of skin by increasing the tissue moisture content thereby rendering the skin softer and more pliable by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to a single embodiment of a composition comprising an isolated polypeptide comprising SEQ ID NO: 5 and niacinamide as a vitamin as recited in instant claim 14, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Lee et al. and formulate a topical composition comprising an isolated polypeptide comprising instant SEQ ID NO: 5 with niacinamide as a vitamin that is essential in minute quantities to the nutrition of most animals whereby the topical composition is applied to skin to treat skin.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because vitamins were known to be essential in minute quantities to the nutrition of most animals as taught by Lee et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising an isolated polypeptide comprising instant SEQ ID NO: 5 of Lee et al. was used to treat skin and therefore formulating the composition with niacinamide as a vitamin would support the treatment of skin by given that it is essential in minute quantities to the nutrition of most animals by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where the composition comprises an effective amount of the isolated polypeptide of about 500 nM to about 500 µM as recited in instant claim 15, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration range of the isolated polypeptide would have been obvious to one of ordinary skill in the art since the claimed range (i.e., about 500 nM to about 500,000 nM) overlaps with the prior art concentration range of the isolated polypeptide (i.e., about 37,778.6 nM to about 37,778,617 nM).
Additionally and/or alternatively, the concentration of the isolated polypeptide in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of the isolated polypeptide in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust and/or modify the concentration of the isolated polypeptide, in light of the teachings of Lee et al., for treating skin, because an ordinary skilled artisan would have been able to utilize the teachings of Lee et al. to obtain various concentration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of the isolated polypeptide in the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the composition comprises an effective amount of the isolated polypeptide of about 0.001% to about 5% (w/w) as recited in instant claim 16, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration range of the isolated polypeptide would have been obvious to one of ordinary skill in the art since the claimed range (i.e., about 0.001% to about 5% (w/w)) overlaps with the prior art concentration range of the isolated polypeptide (i.e., about 3.00% (w/w)).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654